Exhibit 10.2
AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENTS
UNDER THE
DEVON ENERGY CORPORATION 2005 LONG-TERM INCENTIVE PLAN
     THIS AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENTS (“Amendment”) is
entered into as of the ___ day of                     , 2008 by and between
Devon Energy Corporation, a Delaware corporation (the “Company”), and
                     (the “Participant”).
W I T N E S S E T H:
     WHEREAS, the Company and the Participant have previously entered into
certain Restricted Stock Award Agreements under the Devon Energy Corporation
2005 Long-Term Incentive Plan listed on Exhibit A (the “Agreements”), which
granted to the Participant shares of Common Stock of the Company (the
“Restricted Stock”) in exchange for the Participant’s performance of future
services for the Company subject to the terms and conditions of the Agreements;
and
     WHEREAS, the Company and the Participant desire to amend the Agreements
with respect to vesting of the Restricted Stock following the date of retirement
of the Participant under certain circumstances; and
     WHEREAS, Section 12.7 of the Plan permits the Compensation Committee of the
Company’s Board of Directors (the “Committee”) to amend the Agreements; and
     WHEREAS, the Committee has approved the amendment of the Agreements as set
forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged, the parties hereto agree that the Agreements are hereby
amended as follows:

  1.   The first sentence of the first paragraph of Section 3(b) is amended to
read as follows:         “Except as provided in this Section 3, if the
Participant’s Date of Termination has not occurred as of the vesting dates
specified below (the “Vesting Dates”), then, the Participant shall be entitled,
subject to the applicable provisions of the Plan and this Agreement having been
satisfied, to receive on or within a reasonable time after the applicable
Vesting Dates, on a cumulative basis, the number of shares of Stock as described
in the following schedule.”     2.   The last sentence of the first paragraph of
Section 3(b) is amended to read as follows:         “The Participant shall
forfeit the unvested portion of the Award (including the underlying Restricted
Stock and “Accrued Dividends,” as such term is hereinafter defined) upon the

 



--------------------------------------------------------------------------------



 



      occurrence of the Participant’s Date of Termination unless the Award
becomes vested under the circumstances described in Sections 3(b)(i), (ii),
(iii) or (iv) below.”     3.   The first sentence of Section 3(b)(i) is hereby
amended to read as follows:         “The Award shall become fully vested upon
the occurrence of a Change of Control Event that occurs (i) prior to the
Participant’s Date of Termination or (ii) if the Participant has retired prior
to such Change of Control Event and is Post-Retirement Eligible, following the
Participant’s Date of Termination.”     4.   Section 3 is hereby amended to
delete from Section 3(b)(iii) the phrase “or Early Retirement Date (as such term
is defined in the Company’s Retirement Plan).”     5.   Section 3(b) is hereby
amended to add a Section 3(b)(iv):         “(iv) Notwithstanding any provision
to the contrary in this Agreement, if the Participant is Post-Retirement
Eligible, the Participant shall, subject to the satisfaction of the conditions
in Section 14, be eligible to vest in accordance with the Vesting Schedule above
in this Section 3, in the installments of Restricted Stock that remain unvested
on the Date of Termination as follows:

              Percentage of Unvested Installments of Restricted Stock Age at
Retirement   Eligible to be Earned by the Participant
54 and earlier
    0 %
55
    60 %
56
    65 %
57
    70 %
58
    75 %
59
    80 %
60 and beyond
    100 %

  6.   Section 3 is hereby amended to add a Section 3(f):         “(f)
Post-Retirement Eligible. For purposes of this Agreement, “Post-Retirement
Eligible” means the Participant’s Date of Termination occurs (i) by reason of
the Participant’s retirement and (ii) on or after the Participant has attained
age fifty-five (55) with ten (10) or more Years of Service, as that term is
defined in the Retirement Plan for Employees of Devon Energy Corporation (the
“Retirement Plan”).”

2



--------------------------------------------------------------------------------



 



  7.   By adding a new Section 14 that provides as follows:

  “14. Conditions to Post-Retirement Vesting.     (a)   Notice of and Conditions
to Post- Retirement Vesting. If the Participant is Post-Retirement Eligible, the
Company shall, within a reasonable period of time prior to the Participant’s
Date of Termination, notify the Participant that the Participant has the right
to continue to vest following the Date of Termination in any unvested
installments of Restricted Stock (each such unvested installment, an
“Installment”), provided that the Participant executes and delivers to the
Company, with respect to each such Installment, the following documentation:
(i) a non-disclosure letter agreement, in the form attached as Exhibit B, (a
“Non-Disclosure Agreement”) on or before January 1 of the year in which such
Installment vests pursuant to the Vesting Schedule (or, with respect to the
calendar year in which the Date of Termination occurs, on or before the Date of
Termination), and (ii) a compliance certificate, in the form attached as
Exhibit C, (a “Compliance Certificate”) indicating the Participant’s full
compliance with the Non-Disclosure Agreement on or before November 1 of the year
in which such Installment vests pursuant to the Vesting Schedule.     (b)  
Consequences of Failure to Satisfy Vesting Conditions. In the event that, with
respect to any given Installment, the Participant fails to deliver either the
respective Non-Disclosure Agreement or Compliance Certificate for such
Installment on or before the date required for the delivery of such document
(such failure, a “Non-Compliance Event”), the Participant shall not be entitled
to vest in any unvested Installments that would vest from and after the date of
the Non-Compliance Event and the Company shall be authorized to take any and all
such actions as are necessary to cause such unvested Restricted Stock to not
vest and to terminate. The only remedy of the Company for failure to deliver a
Non-Disclosure Agreement or a Compliance Certificate shall be the failure to
vest in, and cancellation of, any unvested Installments then held by the
Participant.”

     The Agreements are not amended in any respect except as herein provided.
This Amendment is not intended and shall not be construed as increasing the
aggregate number of shares of Common Stock granted under the Agreements.

3



--------------------------------------------------------------------------------



 



     All capitalized terms used in this Amendment shall have the same meaning
ascribed to them in the Plan and the Agreements unless specifically denoted
otherwise.
[SIGNATURES APPEAR ON FOLLOWING PAGE]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year first above written.

          “Company”   Devon Energy Corporation, a Delaware corporation
 
       
 
  By:    
 
  Name:  
 
 
 
  Title:  
 
 
 
     
 
 
 
       
“Participant”
 
 
 

5



--------------------------------------------------------------------------------



 



EXHIBIT A
Restricted Stock Award Agreements
Subject to Amendment

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Non-Disclosure Agreement
[Insert Date]
Devon Energy Corporation
20 North Broadway
Oklahoma City, OK 73102
Re:      Non-Disclosure Agreement
Ladies and Gentlemen:
     This letter agreement is entered between Devon Energy Corporation (together
with its subsidiaries and affiliates, the “Company”) and the undersigned (the
“Participant”) in connection with that certain Amendment to Restricted Stock
Award Agreements (the “Amendment”) dated                     , 2008 between the
Company and the Participant. All capitalized terms used in this letter agreement
shall have the same meaning ascribed to them in the Amendment unless
specifically denoted otherwise.
     The Participant acknowledges that, during the course of and in connection
with the employment relationship between the Participant and the Company, the
Company provided and the Participant accepted access to the Company’s trade
secrets and confidential and proprietary information, which included, without
limitation, information pertaining to the Company’s finances, oil and gas
properties and prospects, compensation structures, business and litigation
strategies and future business plans and other information or material that is
of special and unique value to the Company and that the Company maintains as
confidential and does not disclose to the general public, whether through its
annual report and/or filings with the Securities and Exchange Commission or
otherwise (the “Confidential Information”).
     The Participant acknowledges that his position with the Company was one of
trust and confidence because of the access to the Confidential Information,
requiring the Participant’s best efforts and utmost diligence to protect and
maintain the confidentiality of the Confidential Information. Unless required by
the Company or with the Company’s express written consent, the Participant will
not, during the term of this letter agreement, directly or indirectly, disclose
to others or use for his own benefit or the benefit of another any of the
Confidential Information, whether or not the Confidential Information is
acquired, learned, attained or developed by the Participant alone or in
conjunction with others.
     The Participant agrees that, due to his access to the Confidential
Information, the Participant would inevitably use and/or disclose that
Confidential Information in breach of his confidentiality and non-disclosure
obligations if the Participant worked in certain capacities or engaged in
certain activities for a period of time following his employment with the
Company, specifically in a position that involves (i) responsibility and
decision-

 



--------------------------------------------------------------------------------



 



making authority or input at the executive level regarding any subject or
responsibility, (ii) decision-making responsibility or input at any management
level in the Participant’s individual area of assignment with the Company, or
(iii) responsibility and decision-making authority or input that otherwise
allows the use of the Confidential Information (collectively referred to as the
“Restricted Occupation”). Therefore, except with the prior written consent of
the Company, during the term of this letter agreement, the Participant agrees
not to be employed by, consult for or otherwise act on behalf of any person or
entity in any capacity in which he would be involved, directly or indirectly, in
a Restricted Occupation. The Participant acknowledges that this commitment is
intended to protect the Confidential Information and is not intended to be
applied or interpreted as a covenant against competition.
     The Participant further agrees that during the term of this letter
agreement, the Participant will not, directly or indirectly on behalf of a
person or entity or otherwise, (i) solicit any of the established customers of
the Company or attempt to induce any of the established customers of the Company
to cease doing business with the Company, or (ii) solicit any of the employees
of the Company to cease employment with the Company.
     This letter agreement shall become effective upon execution by the
Participant and the Company and shall terminate on December 31, 200_. [Note:
Insert date that is the end of the calendar year of the letter agreement.]
     If you agree to the above terms and conditions, please execute a copy of
this letter agreement below and return a copy to me.

         
 
  “PARTICIPANT”    
 
       
 
 
 
[Name of Participant]    

     THE UNDERSIGNED HEREBY ACCEPTS AND AGREES TO THE TERMS SET FORTH ABOVE AS
OF THIS ___ DAY OF                     , ___.

             
 
  “COMPANY”      
 
           
 
  DEVON ENERGY   CORPORATION    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

2



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Compliance Certificate
     I hereby certify that I am in full compliance with the covenants contained
in that certain letter agreement (the “Agreement”) dated as of
                    , ___ between Devon Energy Corporation and me and have been
in full compliance with such covenants at all times during the period ending
October 31, ___.

     
 
   
 
  [Name of Participant]

Dated:                                         

 